Citation Nr: 1312130	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-21 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a major depressive disorder prior to July 5, 2012.

2.  Entitlement to a disability rating in excess of 70 percent for a major depressive disorder since July 5, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from November 1982 to May 1992.  He served in Southwest Asia from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that granted service connection for a major depressive disorder and assigned an initial 30 percent rating, effective February 25, 2000.  In an April 2010 rating action, the effective date for the service-connected major depressive disorder was changed to January 11, 2000.  In a November 2012 rating decision, the RO increased the rating to 70 percent, effective July 5, 2012.  

In characterizing the matter on appeal, the Board notes that a TDIU is part of a claim for a higher rating when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The Veteran reported in a July 2012 VA examination that he was unable to work full time due to his major depressive disorder.  Because a rating for the Veteran's major depressive disorder is under appellate review, the Board has listed the TDIU issue on the title page.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's major depressive disorder for the period from January 11, 2000 to July 4, 2012 most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment; however, the preponderance of the evidence shows that the Veteran's psychiatric disability was not productive of total occupational and social impairment.

2.  The Veteran's major depressive disorder since July 5, 2012, has most nearly approximated deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment; the preponderance of the evidence shows that the Veteran's psychiatric disability was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent, but no higher, for a major depressive disorder, prior to July 5, 2012, for the service-connected major depressive disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2012).

2.  The criteria for an initial rating in excess of 70 percent for a major depressive disorder, since July 5, 2012, for the service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim for an increase in the disability rating for a major depressive disorder arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 C.F.R. § 5103A; 38 C.F.R. § 3.159.  

The VA obtained the Veteran's service treatment records and he was afforded VA examinations in March 2009 and July 2012.  The Board finds that the VA examination reports are adequate for evaluation purposes because the examiners either reviewed the claims file or were otherwise informed of the relevant facts, including the history of the disability from information obtained from the Veteran, considered the contentions of the Veteran, and addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

II.  Higher Rating Claims

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999).  The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period from the time the initial rating claim was filed in January 2000 until a final decision is made here.  See Hart v. Mansfield, 121 Vet. App. 505 (2007).  Here, the Veteran seeks an increased rating for his service-connected major depressive disorder.  As noted, the November 2012 rating decision granted a staged rating for the disability.  Id

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9434, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 30 percent evaluation is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent evaluation is warranted for a total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names or close relatives, own occupation, or own name.  Id.  

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Further, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

A. Rating higher than 30 percent prior to July 5, 2012

Based on the evidence of record, the Board finds that the Veteran's disability picture, prior to July 5, 2012, most closely approximates a 70 percent disability evaluation.

The Veteran has provided a competent and credible account of psychiatric symptomatology, to include periods of isolation, insomnia, decreased interests as reflected in statements from the Veteran's family member.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337(2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In a January 2000 written statement, the Veteran's wife noted that the Veteran suffered from bouts of depression that would last several weeks at a time.  She noted that the Veteran would isolate himself from others.  She stated that the Veteran complained about not being able to concentrate.  She also noted that he was not sleeping.  In a January 2000 written statement from the Veteran's niece, it was noted that the Veteran would isolate himself, away from others, at family functions.  The Board finds that these statements, regarding the Veteran's depressive disorder, as competent, credible and highly probative.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The Veteran was afforded a VA examination in March 2009.  The Veteran indicated that in the past, he had not sought treatment for his condition because he was afraid of the stigma of mental illness and he did not want to lose his job.  The examiner noted that the Veteran was married and suffered from a depressed mood for periods lasting up to two weeks.  It was noted that the Veteran had a decreased interest in activities and suffered from insomnia.  He stated that he suffered from feelings of worthlessness and inappropriate guilt over the deaths of family members.  The examiner reported that the Veteran occasionally had suicidal thoughts.  The Veteran stated that he experienced occasional decreases in work efficiency and that his coworkers would try to ease his stress so that he could work during his periods of depression.  It was noted that the Veteran had missed work on occasion, due to his depression.  The examiner concluded that the Veteran showed signs of impairment in family and social relations, due to depressive symptoms.  The Veteran was assigned a GAF score of 60.

In light of the record, the Board finds that the preponderance of the evidence shows that prior to July 5, 2012, the Veteran's major depressive disorder warrants a 70 percent disability rating.  The Veteran's major depressive disorder has shown to have manifested in occupational and social impairment, with deficiencies in areas, such as work, family relations, judgment and mood.  The Veteran had some social relationships, was married and his major depressive disorder is thus not manifested as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, the preponderance of the evidence shows that the criteria for a 100 percent disability rating have not been met. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for an initial disability rating of 70 percent, but no higher, for major depressive disorder have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Rating higher than 70 percent since July 5, 2012

For the time period as of July 5, 2012, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 70 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434.  A review of the complete record does not demonstrate that the Veteran's major depressive disorder has manifested total occupational and social impairment.  Therefore, a 100 percent evaluation is not appropriate.  

The evidence establishes some occupational impairment stemming from the Veteran's major depressive disorder, but does not reflect that such impairment is total.  The Veteran was afforded a July 2012 VA examination.  Here, he indicated that he had completed a certification for the Fire Marshall's office.  Although he was frequently unable to work a full day due to his depressive disorder, the Veteran was able to work twenty hours a week.   

The Veteran's major depressive disorder has also not manifested total social impairment.  While the Veteran stated that his marriage was on the "brink of divorce," the examiner noted that the Veteran was attending marriage counseling at the local hospital.  In addition, at the July 2012 VA examination, the Veteran reported that his depression "comes and goes."  It was noted that the he was taking medication daily which helped with his motivation, sleep and mood.  The Veteran reported that the he was recovering from the effects of a home invasion and the examiner noted that this event contributed to the Veteran's mood related symptoms.  The Veteran also reported suicidal ideations, but indicated that he would not be able to harm himself and denied suicidal intent.  

The examiner noted that the Veteran suffered from near continuous panic attacks, mild memory loss, had little interest in socializing with others, and difficulty at work.  The Veteran reported that his sleep had improved with the use of medication.  The examiner assigned a GAF score of 50.  

After review of the entire record, and resolving all doubt in favor of the Veteran, the Board finds that the evidence as a whole shows that his major depressive disorder more nearly approximates the criteria for a 70 percent rating, since July 5, 2012.  While the evidence has shown that the Veteran's major depressive disorder has resulted in occupational and social impairment, the evidence does not demonstrate that he has symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; or disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434.  Thus, the criteria for a 100 percent disability rating have not been met. 

The Board has considered the doctrine of reasonable doubt but has determined that is not applicable because the preponderance of the evidence is against the claim for a higher schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7, 4.21.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria adequately contemplate the manifestations of the Veteran's major depressive disorder.  The Veteran's depression, while having a significant impact on his mood and social and employment-related functioning, does not cause total social and occupational impairment.  The rating criteria are therefore adequate to evaluate the Veteran's major depressive disorder and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial disability rating of 70 percent, but no higher, for a major depressive disorder, from January 11, 2000, to July 4, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits. 

An initial disability rating of 70 percent, for a major depressive disorder, since July 5, 2012 is denied.

REMAND

As explained in the Introduction, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  The Veteran has stated that he is not able to work full time because of his major depressive disorder.  Because this issue is part of the Veteran's claim for higher initial ratings, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO/AMC for proper development and adjudication.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 3.340, 3.341, 4.16(a).  

It is not clear whether the Veteran has been unable to obtain or maintain substantially gainful employment, due to his psychiatric disability.  While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342, 356 (2000), the Court defined "substantially gainful employment" as an "occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

Further, unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In the instant case, the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective VCAA notice and request that the appropriate TDIU form be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

The Veteran should be asked to provide as much detail regarding his employment from July 5, 2012, until the present time.  The RO should follow up and contact each employer to verify the dates of employment and the salary.  The information obtained should be associated with the claims file. 
2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his psychiatric symptoms and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, to ascertain whether it is at least as likely as not that the Veteran's psychiatric disability alone renders him unable to work.  The claims folder must be provided to and reviewed by the examiner.

The examiner must opine as to whether it is at least as likely as not that the Veteran's psychiatric disability, without regard to his age or the impact of any nonservice-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  

In doing so, the examiner must discuss his current skill set and education, training and work experience.

All findings and conclusions should be set forth in a legible report.

4.  Upon completion of the above, the AOJ should adjudicate the merits of the Veteran's claim of entitlement to a TDIU, with consideration of all applicable laws and regulations.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


